Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-8, 11-18, and 20 are currently pending.
2.	Claim 20 is new.
3.	Claims 9 and 19 are canceled.
4.	Claims 1 and 11 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
6.	Claim 1 recites the limitations "the amount of heat received from the engine," “the amount of heat discharged to the atmosphere,” and “the amount of heat used for indoor heating” in Lines 16-18.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 has the same limitations (Lines 14-16) as Claim 1 except for its dependency and is rejected for the same reasoning.
7.	Claim 20 recites the limitations "the thermal capacity of the engine coolant" and “the mass of the engine coolant” in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-8, 10-18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190001960 A1), in view of Kim (US 20190184976 A1), in view of Izouka (US 20200156619 A1), and in further view of Tashiro (US 20130211650 A1).
12.	Regarding Claim 1, Lee teaches a method of controlling a hybrid electric vehicle, comprising (Lee: [0002] "The present disclosure relates to a hybrid vehicle and a method of performing temperature control therefor, and more particularly, to a mode change control [controlling hybrid electric vehicle] method capable of efficiently performing heating in cold weather by predicting a stop of the hybrid vehicle, and the hybrid vehicle for performing the same."): 
Comparing, by the controller, the predicted temperature of the coolant with a reference temperature at which a full automatic temperature control (FATC) unit requests starting of an engine (Lee: [0010] and [0051] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control... At this time, the FATC requests operation of the engine [request starting of an engine] from a hybrid control unit (HCU), when the temperature of engine coolant is less than that of water necessary for heating [comparing temperature of coolant to reference temperature]."  Also, "In particular, the hybrid control unit 140 may determine a driving mode according to a relationship between a vehicle speed and engine efficiency when an engine operation request is received from the FATC 150 and whether a short stop occurs."); 
And entering, by the controller, the EV mode when the predicted temperature of the coolant is greater than the reference temperature (Lee: [0075] "Upon determining that the current situation corresponds to the short stop, the hybrid control unit may disallow entry into the series mode. Disallowing of entry into the series mode may mean that the hybrid control unit changes the driving mode to an EV mode. Along with or separately from change to the EV mode [entering EV mode], the hybrid control unit may change an engine operation request reference value of the FATC upon determining that that the current situation corresponds to the short stop." Note that a skilled practitioner would recognize that the controller enters EV mode because the coolant temperature will not increase due to the engine off and heating excessively delay, as further explained in [0076].  Therefore, it would have been obvious to one skilled in the art to enter EV mode when the temperature is greater than a threshold temperature.).  
	Lee fails to teach receiving, by a controller, traffic light information including signal information and distance information of a traffic light ahead under an electric vehicle (EV) mode entry condition; predicting, by the controller, a duration of an EV mode based on the received traffic light information; and predicting, by the controller, a temperature of a coolant in the EV mode according to the predicted duration of the EV mode; wherein the predicting the temperature of the coolant in the EV mode comprises applying a changed coolant temperature that is to be reduced by heating when the engine is not operated during the predicted duration of the EV mode to a reference coolant temperature when the engine is operated; and wherein the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating.
	However, in the same field of endeavor, Kim teaches receiving, by a controller, traffic light information including signal information and distance information of a traffic light ahead under an electric vehicle (EV) mode entry condition (Kim: [0019], [0042], and [0064] "The traffic light information may include a red signal time and a green signal time [signal information], and the traffic situation information may include an expected average speed of the hybrid vehicle in a road section including the traffic light."  Also, "Referring to FIGS. 1-8, in a determination step 100, a controller 305 included in the hybrid vehicle 300 may determine whether a remaining distance (or a current remaining distance) [distance information of traffic light ahead] d.sub.res up to a traffic light which the hybrid vehicle will approach is less than or equal to a maximum remaining distance d.sub.max."  Also, "Therefore, when the hybrid vehicle 300 does not pass through the traffic light near the vehicle, the controller 305 may correct or adjust the transition reference value (e.g., switch reference value) between driving modes of the hybrid vehicle 300 so that the hybrid vehicle maintains to travel in the EV mode [under EV mode entry]."); 
And predicting, by the controller, a duration of an EV mode based on the received traffic light information (Kim: [0039] "Accordingly, if the dynamic information on a road is updated [based on received traffic light information] at an appropriate time, a driving situation of the vehicle for a certain period may be predicted [predict duration of EV mode]. A control using the predicted driving situation to transition a driving mode of the vehicle, which minimizes energy consumption of the vehicle, may be possible."); 
Lee and Kim are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Kim to receive traffic light information to predict a duration of an EV mode because it provides the benefit of entering an EV mode to minimize entry into a series hybrid electric vehicle mode to increase efficiency of the vehicle.
	Lee and Kim fails to teach predicting, by the controller, a temperature of a coolant in the EV mode according to the predicted duration of the EV mode; wherein the predicting the temperature of the coolant in the EV mode comprises applying a changed coolant temperature that is to be reduced by heating when the engine is not operated during the predicted duration of the EV mode to a reference coolant temperature when the engine is operated; and wherein the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating.
	However, in the same field of endeavor, Izouka teaches predicting, by the controller, a temperature of a coolant in the EV mode according to the predicted duration of the EV mode (Izouka: [0050], [0061], and [0084] "Therefore, in a case of a hybrid vehicle having the traveling modes switchable between the EV mode and the HV mode, to suppress fuel consumption required for traveling, it is effective to previously create a travel plan indicating which traveling section of a predicted route from a starting point to a destination through a stopping point the vehicle travels in the EV mode, and switch the travel modes according to the travel plan."  Also, "The travel mode setting unit 404 sets the traveling mode for each section to the EV mode or the HV mode on the basis of the traveling load. For example, the travel mode setting unit 404 sets the HV mode to a section having a higher traveling load and sets the EV mode to a section having a relatively low traveling load."  Also, "The travel mode setting unit 404 predicts the coolant temperature [predict temperature of coolant] at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402 [according to predicted duration of EV mode], and sets the EV mode/HV mode." Note that a skilled practitioner would recognize the vehicle is in EV mode during low traveling loads and parking time would be a low traveling load.).
And wherein the second control unit predicts the temperature of the coolant in the EV mode by applying a changed coolant temperature that is to be reduced by heating when the engine is not operated during the predicted duration of the EV mode to a reference coolant temperature when the engine is operated (Izouka: [0080], [0082], and [0084] "This coolant temperature represents the temperature of fluid (hereinafter may be referred to as the “engine coolant temperature”) passing through the internal combustion engine 310, heated by heat emitted from the internal combustion engine 310 [heat received from the engine], and supplied to a heater core, heat accumulated in the fluid heats air from a blower fan, and the heated air is supplied into the vehicle [heat for indoor heating]."  Also, "For example, in a case where a heater is turned on in winter upon leaving the starting point or the stopping point, the engine coolant temperature at the start of traveling becomes important. When the engine coolant temperature at the start of traveling is low, the heater request is input to raise the temperature of the coolant [apply a changed coolant temperature]. At this time, the control device 400 sets a traveling mode to the NV mode and causes the internal combustion engine 310 to operate to heat the coolant."  Also, "The travel mode setting unit 404 predicts the coolant temperature at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402, and sets the EV mode/HV mode... This configuration maintains the engine coolant temperature during parking. The threshold value is set, for example, on the basis of whether the engine coolant temperature lowers before leaving the stopping point [coolant temperature to be reduced by heating to reference temperature, when engine is not operated]. Moreover, external temperature (predicted value) may be added as a parameter [heat lost to atmosphere] for prediction of the engine coolant temperature.").
Lee, Kim, and Izouka are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to incorporate the teachings of Izouka to predict the temperature of coolant according to the duration of EV mode because it provides the benefit of determining when to enter an EV mode in order to increase efficiency of the vehicle. 
	Lee, Kim, and Izouka fail to explicitly teach wherein the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating. Although, Izouka does identify the heat transfer received from the engine, discharged to the atmosphere, and indoor heating as explained in [0080], [0082], and [0084], it is not used to predict the temperature of the coolant. Izouka does explain that the heat discharged to the atmosphere may be a parameter in calculating the changed coolant temperature. 
	However, in the same field of endeavor Tashiro teaches wherein the predicting the temperature of the coolant in the EV mode comprises applying a changed coolant temperature that is to be reduced by heating when the engine is not operated during the predicted duration of the EV mode to a reference coolant temperature when the engine is operated (Tashiro: [0019], [0068], and [0071] "The control device is disposed in the hybrid vehicle and includes an engine operating point setting means, a coolant temperature prediction means, a battery state-of-charge prediction means, and a determination means. The engine operating point setting means is for setting an engine operating point when the engine is operated. The coolant temperature prediction means is for predicting coolant temperature [predict temperature of coolant] after a predetermined period of time [according to duration] based on a state in which the heat load consumes the heat. The battery state-of-charge prediction means is for predicting a state of charge of the battery after the predetermined period of time based on a state in which the electricity load consumes the electricity. The determination means is for determining whether an amount of heat of coolant is short or excess based on the coolant temperature predicted by the coolant temperature prediction means and is for determining whether an amount of charge of the battery is short or excess based on the state of charge of the battery predicted by the battery state-of-charge prediction means."  Also, "A heat distribution of two kinds of heating means of the heater core 20 and the electric heating system 30 is determined, the heater core 20 supplying the heat for heating from heat taken out of the coolant [coolant temperature reduced by heating], the electric heating system 30 supplying the heat for heating by the electricity from the battery 41. At this time, in the following manner, an amount of heat for heating that the heater core 20 is to supply and an amount of heat for heating that the electric heating system 30 is to supply are determined in such a way that a predetermined relationship is established between the coolant temperature and the SOC after a given period of time [during duration]."  Also, "The lower limit of the target coolant temperature, as described above, is set in advance by the heating capacity of the electric heating system 30 mounted in the vehicle and is set at, for example, 40.degree. C. The reason why the target function is the straight line passing not the median value but the lower limit of the target coolant temperature is as follows: that is, fuel is consumed to raise the temperature of the coolant; and if the temperature of the coolant is excessively higher, heat radiation loss is caused; hence it is only necessary that a minimum temperature required for the heating is reached.");
And wherein the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating (Tashiro: [0071], [0073], [0078], and [0148] "The reason why the target function is the straight line passing the median value of the target SOC range is that the SOC needs to be positioned within the target SOC range with an allowance. The lower limit of the target coolant temperature, as described above, is set in advance by the heating capacity of the electric heating system 30 mounted in the vehicle and is set at, for example, 40.degree. C. The reason why the target function is the straight line passing not the median value but the lower limit of the target coolant temperature is as follows: that is, fuel is consumed to raise the temperature of the coolant; and if the temperature of the coolant is excessively higher, heat radiation loss [heat discharged to atmosphere] is caused; hence it is only necessary that a minimum temperature required for the heating is reached."  Also, "Thus, in a case where an operating point of the SOC and the coolant point is positioned on any point on the straight line having the given gradient a1, if an engine operating point on the first optimum fuel economy line is selected to operate the engine 10, a change in the SOC which is caused by generating the electricity by the engine and a change in the coolant temperature which is caused by heating the coolant by the engine [amount of heat received from the engine] are varied along the straight line having the gradient of a1."  Also, "When an amount of heat consumed for heating and a period are inputted to the coolant temperature prediction model, the coolant temperature prediction model [changed coolant temperature is calculated] outputs a variation in the coolant temperature after the period, whereas when a variation in the coolant temperature and a period are inputted to the prediction model of predicting an amount of heat consumed by the coolant, the prediction model of predicting an amount of heat consumed by the coolant outputs an amount of heat for heating that the heater core 20 is to supply which is to be set during the period."  Also, "The heat load 20 is a heater core 20 configured to supply an interior of a compartment of the vehicle with heat for heating which is taken out of the coolant of the engine 10 [amount of heat used for indoor heating]... When vehicle heating is in operation and the coolant temperature is lower than a predetermined temperature, on an assumption that the vehicle heating using at least one of the electric heating system 30 and the heater core 20 is performed for the predetermined period of time, an amount of heat for heating supplied by the electric heating system 30 and the heater core 20 is set in such a way that the state of charge of the battery 41 and the coolant temperature are arranged at a predetermined engine operating point after the predetermined period of time...The coolant temperature prediction means 51, S3 and the battery state-of-charge prediction means 51, S4 predict the coolant temperature and the state of charge of the battery 41 after the predetermined period of time based on the set amount of heat for heating supplied by the electric heating system 30 and the heater core 20." Note that Figure 3 is a coolant temperature function used to predict the changed temperature of the coolant.).
Lee, Kim, Izouka, and Tashiro are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kim, and Izouka to incorporate the teachings of Tashiro to calculate the changed coolant temperature because it provides another method to calculate a temperature of the coolant using the heat transfer of the system.
13.	Regarding Claim 2, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 1, and further, Lee teaches determining, by the controller, whether entry into a first hybrid electric vehicle (HEV) mode, using a power of the engine as a driving force, is possible… and entering, by the controller, the first HEV mode in response to determining that entry into the first HEV mode is possible (Lee: [0010], [0011], and [0020] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control. In hybrid vehicles, as necessary, the FATC performs control to heat indoor air using engine coolant heated by heat of the engine... At this time, the FATC requests operation of the engine from a hybrid control unit (HCU), when the temperature of engine coolant is less than that of water necessary for heating."  Also, "However, as described above with reference to FIG. 1, since the parallel mode is more excellent than the series mode in terms of engine efficiency, when the parallel mode is possible [first HEV mode possible] (when a vehicle runs at a predetermined speed or more), the parallel mode may be preferentially selected [entering first HEV mode in response to determining first HEV mode is possible]."  Also, "To achieve these objects and other advantages and in accordance with the purpose of the disclosure, as embodied and broadly described herein, a method of controlling a mode change of a hybrid vehicle includes: receiving, by a hybrid control unit, an engine operation request from a full automatic temperature control (FATC) unit; determining, by the hybrid control unit, whether to enter a first hybrid electric vehicle (HEV) mode utilizing engine power as driving force...") 
	Lee fails to explicitly teach when the predicted temperature of the coolant is equal to or less than the reference temperature, entering, by the controller, the first HEV mode in response to determining that entry into the first HEV mode is possible.
	However, in the same field of endeavor, Izouka teaches when the predicted temperature of the coolant is equal to or less than the reference temperature, entering, by the controller, the first HEV mode in response to determining that entry into the first HEV mode is possible (Izouka: [0084] "The travel mode setting unit 404 predicts the coolant temperature [predict temperature of coolant] at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402 [according to predicted duration of EV mode], and sets the EV mode/HV mode. Specifically, the travel mode setting unit 404 compares the estimated parking time period with a threshold value set in advance for the parking time period, and when the parking time period is larger than the threshold value, the HV mode is set in the vicinity of the stopping point in the outward travel. This configuration maintains the engine coolant temperature during parking. The threshold value is set, for example, on the basis of whether the engine coolant temperature lowers before leaving the stopping point." Note that a skilled practitioner would recognize that if the parking time period threshold is used to determine to enter in hybrid vehicle mode, which is based on keeping the coolant temperature lower.  Therefore, having a parking time threshold to determine when to enter HV mode would be equivalent to a temperature less than or equal to a reference temperature.).
Lee, Kim, Izouka, and Tashiro are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kim, and Tashiro to incorporate the teachings of Izouka to predict the temperature of the coolant temperature to determine when to enter in an HEV mode because it provides the benefit of increased vehicle efficiency.
14.	Regarding Claim 3, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 2, and further, Lee teaches entering, by the controller, a second HEV mode, using the power of the engine to generate electricity, in response to determining that entry into the first HEV mode is impossible (Lee: [0006] and [0015] "However, in a series HEV mode, the engine is driven with low load and thus the driving force of the engine is used to generate electricity."  Also, "Even when the vehicle stops for a relatively short period of time due to traffic signals while being driven in the parallel mode, if the vehicle speed capable of entering the parallel mode is not satisfied [determining entry into first HEV mode is impossible] due to stoppage, the driving mode of the vehicle is temporarily changed to the series mode [enter second HEV mode].").  
15.	Regarding Claim 4, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 3, and further, Lee teaches wherein the first HEV mode includes a parallel mode, and wherein the second HEV mode includes a series mode (Lee: [0011] "Then, the HCU operates the engine and selects any one of the parallel mode [first HEV mode] and the series mode [second HEV mode] according to situations.")
16.	Regarding Claim 5, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 1, and further, Izouka teaches requesting, by the controller, the FATC unit to reduce at least one of the reference temperature or a heating setting temperature in response to determining that the predicted temperature of the coolant is equal to or less than the reference temperature (Izouka: [0095] "In the second modification described above, in a case where a stopping point is set between the starting point and the final destination, the parking time period estimation unit 402 estimates the parking time period at the stopping point, and the travel mode setting unit 404 sets the EV/HV travel mode on the basis of the estimated parking time period and adjusts the catalyst warm-up until reaching the stopping point [in response to determining predicted temperature is less than reference], and thus, an optimal travel plan including the parking time period can be created and an input of the catalyst warm-up request can be suppressed. According to the second modification, it is possible to reduce the catalyst warm-up request [reduce heating setting temperature] upon leaving the stopping point.").
17.	Regarding Claim 6, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 1, and further, Kim teaches the receiving the traffic light information includes receiving at least one of a signal change period of a traffic light ahead, a currently displayed signal ahead of a current route, a remaining distance to a traffic light ahead, a remaining time period of a currently displayed signal, next signal display information, or traffic light location information (Kim: [0021] "Determining whether the hybrid vehicle passes through the traffic light may include: determining, by the controller, whether a current signal of the traffic light is a green signal [receive traffic light information] and a remaining time in which the hybrid vehicle reaches the traffic light exceeds a green signal remaining time. The controller may determine the green signal remaining time [remaining time period of currently displayed signal] and the remaining time based on the traffic light information, the traffic situation information, and position information of the hybrid vehicle. When the remaining time is greater than or equal to the green signal remaining time, it may be determined that the hybrid vehicle does not pass through the traffic light.").
18.	Regarding Claim 7, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 1, and further, Kim teaches the predicting the duration of the EV mode based on the received traffic light information includes calculating a sum of a time period, taken for a vehicle to decelerate based on the traffic light information and reach a traffic light, and a signal waiting time period, remaining until a go signal of the traffic light is turned on (Kim: [0020], [0064], and [0072] "Determining whether the hybrid vehicle passes through the traffic light may include: determining, by the controller, whether a current signal of the traffic light is a red signal and a red signal remaining time [remaining time until go signal, signal waiting time period] is greater than or equal to a remaining time in which the hybrid vehicle reaches the traffic light."  Also, "When the hybrid vehicle 300 does not pass through the traffic light near the vehicle, the hybrid vehicle may be stopped in front of the traffic light near the vehicle."  Also, "Referring to FIG. 5, the controller 305 may calculate or determine an acceleration a.sub.tgt for the target speed profile based on a current speed V.sub.C, a target speed V.sub.tgt, and a deceleration time t.sub.4 of the hybrid vehicle 300. The deceleration time t.sub.4 may be the current remaining time t.sub.cur.sub._.sub.res [calculating sum of time period, taken for vehicle to decelerate].").  
19.	Regarding Claim 8, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 7, and further, Kim teaches the predicting the duration of the EV mode based on the received traffic light information includes calculating the signal waiting time period using a current signal, a remaining time period of the current signal, a next signal, and a remaining time period of the next signal (Kim: [0063] "When the red signal remaining time t.sub.r.sub._.sub.res is less than the current remaining time [calculate signal waiting time using next signal] t.sub.cur.sub._.sub.res, the hybrid vehicle 300 may pass through the traffic light near the vehicle. When the red signal remaining time r.sub.t.sub._.sub.res is greater than or equal to the current remaining time [calculate signal waiting time using current signal and remaining time of current signal] t.sub.cur.sub._.sub.res, the hybrid vehicle 300 may not pass through the traffic light near the vehicle.").
20.	Regarding Claim 10, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 1, and further, Lee teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 (Lee: [0034] "Further, the control logic of the present disclosure may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller or the like.").  
21.	Regarding Claim 11, Lee teaches a hybrid electric vehicle, comprising (Lee: [0002] "The present disclosure relates to a hybrid vehicle and a method of performing temperature control therefor, and more particularly, to a mode change control method capable of efficiently performing heating in cold weather by predicting a stop of the hybrid vehicle, and the hybrid vehicle for performing the same."): 
To compare the predicted temperature of the coolant with a reference temperature at which a full automatic temperature control (FATC) unit requests starting of an engine (Lee: [0010] and [0051] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control... At this time, the FATC requests operation of the engine [request starting of an engine] from a hybrid control unit (HCU), when the temperature of engine coolant is less than that of water necessary for heating [comparing temperature of coolant to reference temperature]."  Also, "In particular, the hybrid control unit 140 may determine a driving mode according to a relationship between a vehicle speed and engine efficiency when an engine operation request is received from the FATC 150 and whether a short stop occurs."),
And to enter the EV mode when the predicted temperature of the coolant is greater than the reference temperature (Lee: [0075] "Upon determining that the current situation corresponds to the short stop, the hybrid control unit may disallow entry into the series mode. Disallowing of entry into the series mode may mean that the hybrid control unit changes the driving mode to an EV mode. Along with or separately from change to the EV mode [entering EV mode], the hybrid control unit may change an engine operation request reference value of the FATC upon determining that that the current situation corresponds to the short stop." Note that a skilled practitioner would recognize that the controller enters EV mode because the coolant temperature will not increase due to the engine off and heating excessively delay, as further explained in [0076].  Therefore, it would have been obvious to one skilled in the art to enter EV mode when the temperature is greater than a threshold temperature.).  
	Lee fails to teach a first controller configured to receive traffic light information including signal information and distance information of a traffic light ahead; and a second controller configured to predict a duration of an electric vehicle (EV) mode based on the received traffic light information, 
to predict a temperature of a coolant in the EV mode according to the predicted duration of the EV mode; wherein the predicting the temperature of the coolant in the EV mode comprises applying a changed coolant temperature that is to be reduced by heating when the engine is not operated during the predicted duration of the EV mode to a reference coolant temperature when the engine is operated; and wherein the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating.
	However, in the same field of endeavor, Kim teaches a first controller configured to receive traffic light information including signal information and distance information of a traffic light ahead (Kim: [0019], [0042], and [0064] "The traffic light information may include a red signal time and a green signal time [signal information], and the traffic situation information may include an expected average speed of the hybrid vehicle in a road section including the traffic light."  Also, "Referring to FIGS. 1-8, in a determination step 100, a controller 305 included in the hybrid vehicle 300 may determine whether a remaining distance (or a current remaining distance) [distance information of traffic light ahead] d.sub.res up to a traffic light which the hybrid vehicle will approach is less than or equal to a maximum remaining distance d.sub.max."  Also, "Therefore, when the hybrid vehicle 300 does not pass through the traffic light near the vehicle, the controller 305 may correct or adjust the transition reference value (e.g., switch reference value) between driving modes of the hybrid vehicle 300 so that the hybrid vehicle maintains to travel in the EV mode."); 
And a second controller configured to predict a duration of an electric vehicle (EV) mode based on the received traffic light information (Kim: [0039] "Accordingly, if the dynamic information on a road is updated [based on received traffic light information] at an appropriate time, a driving situation of the vehicle for a certain period may be predicted [predict duration of EV mode]. A control using the predicted driving situation to transition a driving mode of the vehicle, which minimizes energy consumption of the vehicle, may be possible.").
Lee and Kim are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Kim to receive traffic light information to predict a duration of an EV mode because it provides the benefit of entering an EV mode to minimize entry into a series hybrid electric vehicle mode to increase efficiency of the vehicle.
Lee and Kim fails to teach to predict a temperature of a coolant in the EV mode according to the predicted duration of the EV mode; wherein the predicting the temperature of the coolant in the EV mode comprises applying a changed coolant temperature that is to be reduced by heating when the engine is not operated during the predicted duration of the EV mode to a reference coolant temperature when the engine is operated; and wherein the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating.
	However, in the same field of endeavor, Izouka teaches to predict a temperature of a coolant in the EV mode according to the predicted duration of the EV mode (Izouka: [0050], [0061], and [0084] "Therefore, in a case of a hybrid vehicle having the traveling modes switchable between the EV mode and the HV mode, to suppress fuel consumption required for traveling, it is effective to previously create a travel plan indicating which traveling section of a predicted route from a starting point to a destination through a stopping point the vehicle travels in the EV mode, and switch the travel modes according to the travel plan."  Also, "The travel mode setting unit 404 sets the traveling mode for each section to the EV mode or the HV mode on the basis of the traveling load. For example, the travel mode setting unit 404 sets the HV mode to a section having a higher traveling load and sets the EV mode to a section having a relatively low traveling load."  Also, "The travel mode setting unit 404 predicts the coolant temperature [predict temperature of coolant] at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402 [according to predicted duration of EV mode], and sets the EV mode/HV mode." Note that a skilled practitioner would recognize the vehicle is in EV mode during low traveling loads and parking time would be a low traveling load.);
And wherein the second control unit predicts the temperature of the coolant in the EV mode by applying a changed coolant temperature that is to be reduced by heating when the engine is not operated during the predicted duration of the EV mode to a reference coolant temperature when the engine is operated (Izouka: [0080], [0082], and [0084] "This coolant temperature represents the temperature of fluid (hereinafter may be referred to as the “engine coolant temperature”) passing through the internal combustion engine 310, heated by heat emitted from the internal combustion engine 310 [heat received from the engine], and supplied to a heater core, heat accumulated in the fluid heats air from a blower fan, and the heated air is supplied into the vehicle [heat for indoor heating]."  Also, "For example, in a case where a heater is turned on in winter upon leaving the starting point or the stopping point, the engine coolant temperature at the start of traveling becomes important. When the engine coolant temperature at the start of traveling is low, the heater request is input to raise the temperature of the coolant [apply a changed coolant temperature]. At this time, the control device 400 sets a traveling mode to the NV mode and causes the internal combustion engine 310 to operate to heat the coolant."  Also, "The travel mode setting unit 404 predicts the coolant temperature at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402, and sets the EV mode/HV mode... This configuration maintains the engine coolant temperature during parking. The threshold value is set, for example, on the basis of whether the engine coolant temperature lowers before leaving the stopping point [coolant temperature to be reduced by heating to reference temperature, when engine is not operated]. Moreover, external temperature (predicted value) may be added as a parameter [heat lost to atmosphere] for prediction of the engine coolant temperature.").
Lee, Kim, and Izouka are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to incorporate the teachings of Izouka to predict the temperature of coolant according to the duration of EV mode because it provides the benefit of determining when to enter an EV mode in order to increase efficiency of the vehicle. 
	Lee, Kim, and Izouka fail to explicitly teach wherein the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating. Although, Izouka does identify the heat transfer received from the engine, discharged to the atmosphere, and indoor heating as explained in [0080], [0082], and [0084], it is not used to predict the temperature of the coolant. Izouka does explain that the heat discharged to the atmosphere may be a parameter in calculating the changed coolant temperature. 
	However, in the same field of endeavor Tashiro teaches wherein the predicting the temperature of the coolant in the EV mode comprises applying a changed coolant temperature that is to be reduced by heating when the engine is not operated during the predicted duration of the EV mode to a reference coolant temperature when the engine is operated (Tashiro: [0019], [0068], and [0071] "The control device is disposed in the hybrid vehicle and includes an engine operating point setting means, a coolant temperature prediction means, a battery state-of-charge prediction means, and a determination means. The engine operating point setting means is for setting an engine operating point when the engine is operated. The coolant temperature prediction means is for predicting coolant temperature [predict temperature of coolant] after a predetermined period of time [according to duration] based on a state in which the heat load consumes the heat. The battery state-of-charge prediction means is for predicting a state of charge of the battery after the predetermined period of time based on a state in which the electricity load consumes the electricity. The determination means is for determining whether an amount of heat of coolant is short or excess based on the coolant temperature predicted by the coolant temperature prediction means and is for determining whether an amount of charge of the battery is short or excess based on the state of charge of the battery predicted by the battery state-of-charge prediction means."  Also, "A heat distribution of two kinds of heating means of the heater core 20 and the electric heating system 30 is determined, the heater core 20 supplying the heat for heating from heat taken out of the coolant [coolant temperature reduced by heating], the electric heating system 30 supplying the heat for heating by the electricity from the battery 41. At this time, in the following manner, an amount of heat for heating that the heater core 20 is to supply and an amount of heat for heating that the electric heating system 30 is to supply are determined in such a way that a predetermined relationship is established between the coolant temperature and the SOC after a given period of time [during duration]."  Also, "The lower limit of the target coolant temperature, as described above, is set in advance by the heating capacity of the electric heating system 30 mounted in the vehicle and is set at, for example, 40.degree. C. The reason why the target function is the straight line passing not the median value but the lower limit of the target coolant temperature is as follows: that is, fuel is consumed to raise the temperature of the coolant; and if the temperature of the coolant is excessively higher, heat radiation loss is caused; hence it is only necessary that a minimum temperature required for the heating is reached.");
And wherein the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating (Tashiro: [0071], [0073], [0078], and [0148] "The reason why the target function is the straight line passing the median value of the target SOC range is that the SOC needs to be positioned within the target SOC range with an allowance. The lower limit of the target coolant temperature, as described above, is set in advance by the heating capacity of the electric heating system 30 mounted in the vehicle and is set at, for example, 40.degree. C. The reason why the target function is the straight line passing not the median value but the lower limit of the target coolant temperature is as follows: that is, fuel is consumed to raise the temperature of the coolant; and if the temperature of the coolant is excessively higher, heat radiation loss [heat discharged to atmosphere] is caused; hence it is only necessary that a minimum temperature required for the heating is reached."  Also, "Thus, in a case where an operating point of the SOC and the coolant point is positioned on any point on the straight line having the given gradient a1, if an engine operating point on the first optimum fuel economy line is selected to operate the engine 10, a change in the SOC which is caused by generating the electricity by the engine and a change in the coolant temperature which is caused by heating the coolant by the engine [amount of heat received from the engine] are varied along the straight line having the gradient of a1."  Also, "When an amount of heat consumed for heating and a period are inputted to the coolant temperature prediction model, the coolant temperature prediction model [changed coolant temperature is calculated] outputs a variation in the coolant temperature after the period, whereas when a variation in the coolant temperature and a period are inputted to the prediction model of predicting an amount of heat consumed by the coolant, the prediction model of predicting an amount of heat consumed by the coolant outputs an amount of heat for heating that the heater core 20 is to supply which is to be set during the period."  Also, "The heat load 20 is a heater core 20 configured to supply an interior of a compartment of the vehicle with heat for heating which is taken out of the coolant of the engine 10 [amount of heat used for indoor heating]... When vehicle heating is in operation and the coolant temperature is lower than a predetermined temperature, on an assumption that the vehicle heating using at least one of the electric heating system 30 and the heater core 20 is performed for the predetermined period of time, an amount of heat for heating supplied by the electric heating system 30 and the heater core 20 is set in such a way that the state of charge of the battery 41 and the coolant temperature are arranged at a predetermined engine operating point after the predetermined period of time...The coolant temperature prediction means 51, S3 and the battery state-of-charge prediction means 51, S4 predict the coolant temperature and the state of charge of the battery 41 after the predetermined period of time based on the set amount of heat for heating supplied by the electric heating system 30 and the heater core 20." Note that Figure 3 is a coolant temperature function used to predict the changed temperature of the coolant.).
Lee, Kim, Izouka, and Tashiro are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kim, and Izouka to incorporate the teachings of Tashiro to calculate the changed coolant temperature because it provides another method to calculate a temperature of the coolant using the heat transfer of the system.
22.	Regarding Claim 12, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 11, and further, Lee teaches the second controller is configured to determine whether entry into a first hybrid electric vehicle (HEV) mode, using a power of the engine as a driving force, is possible… and enter the first HEV mode in response to determining that entry into the first HEV mode is possible (Lee: [0010], [0011], and [0020] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control. In hybrid vehicles, as necessary, the FATC performs control to heat indoor air using engine coolant heated by heat of the engine... At this time, the FATC requests operation of the engine from a hybrid control unit (HCU), when the temperature of engine coolant is less than that of water necessary for heating."  Also, "However, as described above with reference to FIG. 1, since the parallel mode is more excellent than the series mode in terms of engine efficiency, when the parallel mode is possible [first HEV mode possible] (when a vehicle runs at a predetermined speed or more), the parallel mode may be preferentially selected [entering first HEV mode in response to determining first HEV mode is possible]."  Also, "To achieve these objects and other advantages and in accordance with the purpose of the disclosure, as embodied and broadly described herein, a method of controlling a mode change of a hybrid vehicle includes: receiving, by a hybrid control unit, an engine operation request from a full automatic temperature control (FATC) unit; determining, by the hybrid control unit, whether to enter a first hybrid electric vehicle (HEV) mode utilizing engine power as driving force..."). 
	Lee fails to explicitly teach to determining that the predicted temperature of the coolant is equal to or less than the reference temperature, and enter the first HEV mode in response to determining that entry into the first HEV mode is possible.  
	However, in the same field of endeavor, Izouka teaches to determine that the predicted temperature of the coolant is equal to or less than the reference temperature, and enter the first HEV mode in response to determining that entry into the first HEV mode is possible (Izouka: [0084] "The travel mode setting unit 404 predicts the coolant temperature [predict temperature of coolant] at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402 [according to predicted duration of EV mode], and sets the EV mode/HV mode. Specifically, the travel mode setting unit 404 compares the estimated parking time period with a threshold value set in advance for the parking time period, and when the parking time period is larger than the threshold value, the HV mode is set in the vicinity of the stopping point in the outward travel. This configuration maintains the engine coolant temperature during parking. The threshold value is set, for example, on the basis of whether the engine coolant temperature lowers before leaving the stopping point." Note that a skilled practitioner would recognize that if the parking time period threshold is used to determine to enter in hybrid vehicle mode, which is based on keeping the coolant temperature lower.  Therefore, having a parking time threshold to determine when to enter HV mode would be equivalent to a temperature less than or equal to a reference temperature.).
Lee, Kim, Izouka, and Tashiro are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kim, and Tashiro to incorporate the teachings of Izouka to predict the temperature of the coolant temperature to determine when to enter in an HEV mode because it provides the benefit of increased vehicle efficiency.
23.	Regarding Claim 13, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 12, and further, Lee teaches the second controller is configured to enter a second HEV mode, using the power of the engine to generate electricity, in response to determining that entry into the first HEV mode is impossible (Lee: [0006] and [0015] "However, in a series HEV mode, the engine is driven with low load and thus the driving force of the engine is used to generate electricity."  Also, "Even when the vehicle stops for a relatively short period of time due to traffic signals while being driven in the parallel mode, if the vehicle speed capable of entering the parallel mode is not satisfied [determining entry into first HEV mode is impossible] due to stoppage, the driving mode of the vehicle is temporarily changed to the series mode [enter second HEV mode].").  
24.	Regarding Claim 14, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 11, and further, Lee teaches wherein the FATC unit is configured to perform indoor heating using the coolant, and request the second controller to start the engine in response to determining that the temperature of the coolant is equal to or less than the reference temperature (Lee: [0010] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control. In hybrid vehicles, as necessary, the FATC performs control to heat indoor air [perform indoor heating] using engine coolant heated by heat of the engine [using the coolant]... At this time, the FATC requests operation of the engine [start engine] from a hybrid control unit (HCU) [second controller], when the temperature of engine coolant is less than that of water necessary for heating [equal or less than reference temperature].").
25.	Regarding Claim 15, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 14, and further, Izouka teaches the second controller is configured to request the FATC unit to reduce at least one of the reference temperature or a heating setting temperature in response to determining that the predicted temperature of the coolant is equal to or less than the reference temperature (Izouka: [0095] "In the second modification described above, in a case where a stopping point is set between the starting point and the final destination, the parking time period estimation unit 402 estimates the parking time period at the stopping point, and the travel mode setting unit 404 sets the EV/HV travel mode on the basis of the estimated parking time period and adjusts the catalyst warm-up until reaching the stopping point [in response to determining predicted temperature is less than reference], and thus, an optimal travel plan including the parking time period can be created and an input of the catalyst warm-up request can be suppressed. According to the second modification, it is possible to reduce the catalyst warm-up request [reduce heating setting temperature] upon leaving the stopping point.").
26.	Regarding Claim 16, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 11, and further, Kim teaches the traffic light information includes at least one of a signal change period of a traffic light ahead, a currently displayed 26Attorney Docket No. 048278-736001US (Patent) signal ahead of a current route, a remaining distance to a traffic light ahead, a remaining time period of a currently displayed signal, next signal display information, or traffic light location information (Kim: [0021] "Determining whether the hybrid vehicle passes through the traffic light may include: determining, by the controller, whether a current signal of the traffic light is a green signal [receive traffic light information] and a remaining time in which the hybrid vehicle reaches the traffic light exceeds a green signal remaining time. The controller may determine the green signal remaining time [remaining time period of currently displayed signal] and the remaining time based on the traffic light information, the traffic situation information, and position information of the hybrid vehicle. When the remaining time is greater than or equal to the green signal remaining time, it may be determined that the hybrid vehicle does not pass through the traffic light.").
27.	Regarding Claim 17, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 11, and further, Kim teaches the second controller is configured to predict the duration of the EV mode by calculating a sum of a time period, taken for a vehicle to decelerate based on the traffic light information and reach a traffic light, and a signal waiting time period, remaining until a go signal of the traffic light is turned on (Kim: [0020], [0064], and [0072] "Determining whether the hybrid vehicle passes through the traffic light may include: determining, by the controller, whether a current signal of the traffic light is a red signal and a red signal remaining time [remaining time until go signal, signal waiting time period] is greater than or equal to a remaining time in which the hybrid vehicle reaches the traffic light."  Also, "When the hybrid vehicle 300 does not pass through the traffic light near the vehicle, the hybrid vehicle may be stopped in front of the traffic light near the vehicle."  Also, "Referring to FIG. 5, the controller 305 may calculate or determine an acceleration a.sub.tgt for the target speed profile based on a current speed V.sub.C, a target speed V.sub.tgt, and a deceleration time t.sub.4 of the hybrid vehicle 300. The deceleration time t.sub.4 may be the current remaining time t.sub.cur.sub._.sub.res [calculating sum of time period, taken for vehicle to decelerate].").  
28.	Regarding Claim 18, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 17, and further Kim teaches the second controller is configured to calculate the signal waiting time period using a current signal, a remaining time period of the current signal, a next signal, and a remaining time period of the next signal (Kim: [0063] "When the red signal remaining time t.sub.r.sub._.sub.res is less than the current remaining time [calculate signal waiting time using next signal] t.sub.cur.sub._.sub.res, the hybrid vehicle 300 may pass through the traffic light near the vehicle. When the red signal remaining time r.sub.t.sub._.sub.res is greater than or equal to the current remaining time [calculate signal waiting time using current signal and remaining time of current signal] t.sub.cur.sub._.sub.res, the hybrid vehicle 300 may not pass through the traffic light near the vehicle.").
29.	Claims 1-8, 10-18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190001960 A1), in view of Kim (US 20190184976 A1), in view of Izouka (US 20200156619 A1), in view of Tashiro (US 20130211650 A1), and in further view of Colorado.edu (Second Law of Thermodynamics).
30.	Regarding Claim 20, Lee, Kim, Izouka, and Tashiro remains as applied above in Claim 1.
	Lee, Kim, Izouka, and Tashiro fail to explicitly teach T = (Qengine - (Qout + QFATC))/CM wherein the change in the coolant temperature is calculated according to the following equation: wherein the Qengine represents the amount of heat received from the engine, Qout represents the amount of heat discharged to the atmosphere and is given by Qout = f(external air temperature, engine coolant temperature), QFatc represents the amount of heat used for indoor heating and is given by QFatc = f(set temperature, indoor temperature), C represents the thermal capacity of the engine coolant, and M represents the mass of the engine coolant. 
However, Tashiro does teach the variables that are used to predict a coolant temperature (Tashiro: [0071], [0073], [0078], and [0148] "The reason why the target function is the straight line passing the median value of the target SOC range is that the SOC needs to be positioned within the target SOC range with an allowance. The lower limit of the target coolant temperature, as described above, is set in advance by the heating capacity [thermal capacity] of the electric heating system 30 mounted in the vehicle and is set at, for example, 40.degree. C. The reason why the target function is the straight line passing not the median value but the lower limit of the target coolant temperature is as follows: that is, fuel is consumed to raise the temperature of the coolant; and if the temperature of the coolant is excessively higher, heat radiation loss [Qout, heat discharged to atmosphere] is caused; hence it is only necessary that a minimum temperature required for the heating is reached."  Also, "Thus, in a case where an operating point of the SOC and the coolant point is positioned on any point on the straight line having the given gradient a1, if an engine operating point on the first optimum fuel economy line is selected to operate the engine 10, a change in the SOC which is caused by generating the electricity by the engine and a change in the coolant temperature which is caused by heating the coolant by the engine [Qengine, amount of heat received from the engine] are varied along the straight line having the gradient of a1."  Also, "When an amount of heat consumed for heating and a period are inputted to the coolant temperature prediction model, the coolant temperature prediction model [changed coolant temperature is calculated] outputs a variation in the coolant temperature after the period, whereas when a variation in the coolant temperature and a period are inputted to the prediction model of predicting an amount of heat consumed by the coolant, the prediction model of predicting an amount of heat consumed by the coolant outputs an amount of heat for heating that the heater core 20 is to supply which is to be set during the period."  Also, "The heat load 20 is a heater core 20 configured to supply an interior of a compartment of the vehicle with heat for heating which is taken out of the coolant of the engine 10 [QFATC, amount of heat used for indoor heating]... When vehicle heating is in operation and the coolant temperature is lower than a predetermined temperature, on an assumption that the vehicle heating using at least one of the electric heating system 30 and the heater core 20 is performed for the predetermined period of time, an amount of heat for heating supplied by the electric heating system 30 and the heater core 20 is set in such a way that the state of charge of the battery 41 and the coolant temperature are arranged at a predetermined engine operating point after the predetermined period of time...The coolant temperature prediction means 51, S3 and the battery state-of-charge prediction means 51, S4 predict the coolant temperature and the state of charge of the battery 41 after the predetermined period of time based on the set amount of heat for heating supplied by the electric heating system 30 and the heater core 20." Note that Figure 3 is a coolant temperature function used to predict the changed temperature of the coolant.).
	Additionally, in the same field of endeavor, Colorado.edu teaches T = (Qengine - (Qout + QFATC))/CM (Colorado.edu [Page 3] and [Page 11] "Since a heat engine is a cyclic process, the change in energy of the working fluid = 0. Net heat transfer = QNET = QIN – QOUT. From the 1st Law: QNET = WNET. From the 2nd law: QOUT > 0" Note that a skilled practitioner would recognize that it is known from thermodynamics theory that the total heat in a system (QNET) is determined from the heat transferred in (Qin) and subtracting the heat transferred out (Qout) of the system.  Also, "Write the 1st Law on the house air: Q = ΔU = mCv(T2-T1) " Note that a skilled practitioner would recognize that determining heat using the specific heat equation is known from thermodynamics. Also, rearranging to solve for delta T would provide the equation as claimed.)
Lee, Kim, Izouka, Tashiro, and Colorado.edu are considered to be analogous to the claim invention because they are in the same field of heat transfer for determining temperature.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Kim, Izouka, and Tashiro to incorporate the teachings of Colorado.edu to use known thermodynamics equations calculate the temperature of the coolant using the heat, mass, and specific heat coefficient because Tashiro teaches to calculate the prediction of the coolant temperature using a linear relationship and Colorado.edu explains the thermodynamic heat transfer equations (a linear relationship solving for ΔT, Q is the variable that create the linear relationship). Further, it would have been obvious to combine because it provides the benefit of using additional calculation methods with known equations for determining the change in temperature in a system with heat transfer.

Response to Arguments
31.	Applicant’s arguments with respect to Claims 1-8, 10-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. Tashiro (US 20130211650 A1) has been applied to teach the amended subject matter of the changed coolant temperature is calculated using the amount of heat received from the engine, the amount of heat discharged to the atmosphere, and the amount of heat used for indoor heating in the rejection above.  The amended subject matter is taught with Tashiro as cited in at least paragraphs [0019], [0068], [0071], [0073], [0078], and [0148] to calculate the coolant temperature.
32.	Lee (US 20190001960 A1), in view of Kim (US 20190184976 A1), in view of Izouka (US 20200156619 A1), in view of Tashiro (US 20130211650 A1), and in further view of Colorado.edu (Second Law of Thermodynamics) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
33.	Claims 1-8 and 10-18 remain rejected and Claim 20 is currently rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
34.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Chang (US 20210172369 A1)
Feng (CN 109084990 A) 
Sreejith (A Low Cost Automated Specific Heat Capacity Meter for Liquids)
Tonye (Water Cooled Petrol Engines)

Conclusion
35.	Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited. Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way. The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ADAM D TISSOT/Primary Examiner, Art Unit 3663